Dismissed and Opinion filed July 25, 2002








Dismissed and Opinion filed July 25, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00148-CV
____________
 
CARLA W. BLACK, Appellant
 
V.
 
MARTHA ANN GARRIE, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 2
Harris
County, Texas
Trial
Court Cause No. 752,180
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from an order of dismissal signed January
4, 2002.  The clerk=s record was filed on February 21,
2002.  Appellant=s brief was due March 25, 2002.  No brief or motion for extension of time has
been filed.  
On June 20, 2002, this Court issued an order informing
appellant that unless she submitted her brief, and a motion reasonably
explaining why the brief was late, to the Clerk of this Court on or before July
12, 2002, the Court would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant
filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 25, 2002.
Panel consists of Chief Justice
Brister and Justices Anderson and Frost.
Do Not Publish C Tex. R. App. P.
47.3(b).